Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 11, 2019

                                    No. 04-18-00457-CV

      James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley, and Cody Presley,
                                        Appellant

                                             v.

   COYLE FAMILY FARM, INC, Coyle Farms Partnership, Mike Coyle, Doug Coyle, Tim
                        Coyle, and Tom Tompkins,
                                 Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 17-12-24620-CV
                    Honorable Camile Glasscock Dubose, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court